Detailed Action1
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 2-4, drawn to a method of anchoring an accessory to a walking aid, classified in B23P 11/00.
II.	Claims 5-21, drawn to a walking aid accessory, classified in A61H 3/0288.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of claim 5 can be made by a materially different process that does not include using a twist lock.  Further, the method of claim 2 can be performed on a materially different apparatus that does not need to have a central inner tube and complimentary configurations at the base.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Search in multiple classes and subclasses would be required.
Separate statuses in the art, specifically method v. apparatus.
Potential for divergent prosecution between method steps and apparatus structures.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Heather Kleinhardt on September 9, 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 5-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2-4 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-15 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 recites that the outer periphery of the…first component…and…second component…having a similar configuration.  The phrase similar configuration is indefinite because neither the claim nor the specification provides guidance on how similar the two must be to meet the claim limitation.  Claim 5 also recites that the relevant place of the second component is a plane closest to the first component.  Claim 5 does not, however, define if the close relationship lies in the same plane (normal to the widest width).  Nor is the location of this closest location defined.  Is this the point at which the two components are most closely pressed together, regardless of its height?  Or is this supposed to refer to the horizontal plane immediately below the horizontal plane of the first components base. This need to be defined.
Claim 7 recites that the first component has a hemispherical configuration that also has a planar portion.  A hemisphere, by definition, has no planar portion.  Thus, the definition of the term hemispherical becomes indefinite as it no longer can be an actual geometric hemisphere.  The claim should be amended to recite that the component has a shape of a hemisphere in which a polar portion has been removed and replaced by a planar section, or something similar.  
Claims 6-15 are rejected based on their dependence.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 9,138,034 to Donnadieu.
Claim 5 recites a walking aid accessory.  Donnadieu relates to a removable end piece for a combination walking/ski pole.  See Donnadieu col. 1, ll. 15-40 and Figs. 1, 2 & 8.  Figures 1-4 of Donnadieu show a first component (20) having a base (21) and a post extending from the base; and a second component (400) having an outer shell (402) and an inner tube (401), wherein the inner tube has a central opening extending therethrough that is sized to matingly receive the post of the first component in a first configuration.  Donnadieu further teaches a reversable locking system using a bulging nub (409) in the second component that mates with a recess (23) in the post of the first (20).  See Donnadieu Figs. 1-4.  Thus, Donnadieu teaches the second component is supported by and locked to the first component in the first configuration, wherein the second component is separated from the first component in a second configuration.
Finally, claim 5 recites that the outer periphery of the base of the first component in a first plane normal to a widest width of the base and an outer periphery of the outer shell of the second component in a second plane closest to the first component have a similar configuration.  The pole (20) has a constant width, thus its widest width may be anywhere along its length.  Examiner chooses the terminal end as the relevant plane.  The pole’s outer periphery there is a flat outer surface.  The corresponding shape of the outer shell (400) at the closest location to this terminal end in the vertical direction, is also a flat outer surface as seen in figure 4.  There may be a slight taper, but the taper is small enough that the two outer configurations may be deemed similar.

Claims 5-9 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2018/0242700 to Kudronowicz.
Claim 5 recites a walking aid accessory.  Kudronowicz relates to a removable end piece for a walker.  See Kudronowicz [0006]-[0008].  Kudronowicz shows a first component (20) having a base and a post extending from the base; and a second component (80) having an outer shell (84) and an inner tube (90), wherein the inner tube has a central opening (92) extending therethrough that is sized to matingly receive the post of the first component in a first configuration.  Regarding the first component (20), examiner is definining the circled region below as the post.  This region has a channel (74) surrounding it.  The circular region that exists inside this channel extends axially beyond the channel region and thus may be defined as a post.  This is also the region that is matingly received inside the second component’s central aperture.

    PNG
    media_image1.png
    522
    310
    media_image1.png
    Greyscale

Kudronowicz further teaches the second component is supported by and locked to (via a friction fit) the first component in the first configuration, wherein the second component is separated from the first component in a second configuration.  See Kudronowicz [0041].  Claim 5 then recites that an outer periphery of the base of the first component in a first plane normal to a widest width of the base and an outer periphery of the outer shell of the second component in a second plane closest to the first component have a similar configuration.  The base at its largest width (the largest diameter of the semi-sphere) creates a hemisphere shape downward that is then continued by the second component, as shown in figures 2-3.  Thus, the outer periphery of the two components have a similar configuration, namely they both are part of the same hemisphere shape.  This also teaches claim 6, which recites that the first component has a hemispherical configuration.  Regarding claim 7, figure 4 shows that the base (20) also has a planar portion and an arcuate portion opposite the planar portion, and wherein the planar portion is disposed closer to the post than the arcuate portion.  Regarding claim 8, figure 5A (above) shows that the post of the first component is concentric with the base of the first component.  Figure 5A further show channels (74) disposed around and parallel to…the post as recited in claim 9.  Regarding claim 13, figure 5A also shows a bore (36) defined in the post of the first component.  Figure 5 A further shows this bore (36) has a closed end within the…base as recited in claim 14.  Regarding claim 15, figure 5A also shows the bore is defined concentrically within the post.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0242700 to Kudronowicz in view of either U.S. 9,138,034 to Donnadieu or U.S. 10,064,464 to Birnbaum.
Claim 11 recites twist-lock projections on one of the first component or the second component; and twist-lock openings on the other of the first component or the second component, wherein the twist-lock projections and the twist-lock openings lock the first component and the second component together in the first configuration.  Kudronowicz does not teach using a twist lock system to connect the two portions of the semi-sphere.  Rather, Kudronowicz teaches a friction fit.  But it would have been obvious to modify Kudronowicz to use a twist lock system in vier of either Donnadieu or Birnbaum.  Both Donnadieu and Birnbaum relate to attachment devices at the terminal end of walking aids and are thus highy analogous art to Kudronowicz.  See Donnadieu col. 1, ll. 15-20 and Birnbaum col. 1, ll. 20-24.  Both use a twist lock system to attach components.  Specifically, figure 1 of Donnadieu shows twist lock elements (411) that lock a ring (300) in place.  Figure 8 of Birnbaum shows a different twist lock system that uses protrusions (33) extending through slots (78) with a twist lock cap (80).  See Birnbaum col. 3, ll. 3-21.  Thus, the walking aid arts knew and used twist lock technology.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify Kudronowicz to replace the friction lock with a twist lock system.  Such a medication would have been predictable because such locks were already in use in the field for highly similar applications.  One logical embodiment of such a modification would place the twist-lock openings are on the base of the first component, and the twist-lock projections extend from a lower portion of the second component as recited in claim 12.  
Claim 17-18 recite substantially the same features as claim 11 and 12 and are rejected for the same reasons.

Claims 16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0242700 to Kudronowicz.
Claim 16 recites features already present in claims 5 and 6.  These features are rejected for the same reasons.  Claim 16 then also recites that the second component ha[s] an outer shell with a decorative element.  Figures 2A-C of Kudronowicz show that the segment (20) may have decorative elements, but do not explicitly illustrate the bottom portion (80) having any decorative elements.  But figures 2A-C show that the curvature of segment (20) is continued into bottom portion (80).  Thus, it would have been obvious as a matter of common sense that the design elements could also be continued.
Claims 19-21 recites substantially the same features as claims 9, 7, & 8 respectively and are rejected for the same reasons.


Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”